Citation Nr: 1614457	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  08-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to
herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to
herbicide exposure



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2008 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in North Little Rock, Arkansas.

In August 2009, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the
claims file.

In November 2009 and October 2011, the Board remanded this matter for further development which has been completed.  The case has since been returned for appellate review. 

The Board notes that the issues of service connection for a sinus disorder and headaches were previously before the Board and were the subject of the previous remands.  During the pendency of the appeal, in an October 2014 rating decision, the RO granted service connection migraine headaches and sinus problems.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board remanded this matter in October 2011 to obtain medical opinions for the claimed disabilities.  In so doing, the Board noted that previous examiners did not provide a rationale or explanation for the opinions provided.  Subsequently, the Veteran was provided an examination in November 2011.  The examination report noted diagnoses of benign prostatic hypertrophy and hematuria which were less likely as not related to military service.  Likewise, skin diagnoses of scrotal dysesthesias/chronic scrotal skin dermatitis, dermatitis of the neck and upper chest, and perleche/candida of the mouth were noted to have onset in the late 1990's and were less likely as not related to his military service in the 1970's.  The Board again notes that the examiner did not provide a rationale for the conclusion reached.  Nor did the examiner the examiner address whether either disorder was related to herbicide exposure in service.  Therefore, the Board finds that an additional medical opinion is needed. See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following actions:


1.  The Veteran should be afforded VA examinations to determine the nature and etiology of any prostate and skin disorders, including skin disorders affecting the groin area separate from a neurological condition, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is presumed to have been exposed to Agent Orange during his military service.  

The examiner should then identify all current prostate and skin disorders that have been present at any point during the pendency of the appeal (even if he does not currently have the disorder).   In so doing, he or she should address whether the Veteran has a skin disorder affecting the groin (other than a neurological disorder).  

It should be noted that the United States Court of Appeals for Veterans Claims has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, including his herbicide exposure therein (notwithstanding the fact that such a presumption may not be presumed)

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence is both for and against a conclusion that is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner should provide a clear rationale for all opinions, including a discussion of medical facts and medical principles involved.  Because it is important that "each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

2.   After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  The AOJ should also ensure that the VA examination reports and medical opinions are adequate and that there has been compliance with the remand directives.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




